HOBSON, Judge.
The appellant appeals a final order of the trial court discharging the personal representative of the Estate of Mattie Lockwood. The appellant raises two points on appeal, one of which contains merit. The appellant alleges that there was a $1,000 discrepancy in the accountings of the personal representative. This was confirmed by the record on appeal and this court relinquished jurisdiction to the trial court for determination as to such discrepancy.
The trial court has now entered its order finding that the $1,000 was “lost from the account of the personal representative.” It further ordered that “[njotwithstanding the ‘loss’ of the money, . . . ” the appellant was entitled to the receipt of said $1,000 as of November 7, 1978, the date of the order of distribution. It further ordered that the appellant is entitled to interest at the rate of 8% from and after that date.
We approve the trial court’s findings and upon remand the trial court shall enter a judgment in favor of the appellant in accordance with its findings,
The order appealed discharging and re-]jev¡ng the personal representative and his surety from any further responsibility or liability to the estate or the heir is reversed as to the above discussed $1,000 and affirmed as to the real property.
SCHEB, C. J., and GRIMES, J., concur.